DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections in sections 6 and 7 in the detailed portion of the office action mailed 25 August 2021 are withdrawn in view of applicant’s claim amendments and arguments filed 24 November 2021.  Modified grounds of rejection are given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admission of the state of the prior art in Figure 1, and section 007 of the instant specification further in view of Kenaley et al. (U.S. 2020/0329289 A1).
       Applicant admits in Figure 1 and section 007 of the instant specification that use of a non-porous waterproof film (element 20) joined to a support layer (element 40) by two adhesive layers (elements 34)separated by a substrate layer that is not porous, and a third adhesive layer (element 10) to attach the waterproof sound transmitting layer to an acoustic hole in a housing and a fourth adhesive layer (element 50) to attach the support layer to a microphone.  Kenaley et al. teaches a porous layer (element 24, abstract) between two adhesive layers that join a waterproof film and a substrate in order to allow venting through the porous layer.  The instant invention claims a waterproof sound transmitting membrane joined to a support with a double-sided adhesive tape with a nonwoven central substrate . 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admission in view of Kenaley et al. as applied to claims 1-5 above, and further in view of Sanami et al. (U.S. 2010/0247857 A1).
     Applicant’s admission as modified above teaches a waterproof film joined to a support layer by a porous substrate with adhesive layers.  Applicant’s admission as modified above fails to teach a support that has a plurality of holes to allow air movement through the support.  Sanami et al. teaches using plastic mesh and other perforated materials with holes as a support for a waterproof membrane (section 0048).  The instant invention claims a support with a plurality of holes for a membrane.  It would have been obvious to one of ordinary skill in the art to have used a mesh to support the membrane of Applicant’s admission as modified above in order to provide more .

Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.
     Applicant argues that the previous rejections did not have an explicit teaching of venting through a porous layer.  The modified rejections explicitly supply this limitation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783